DETAILED ACTION
1.	The Preinterview First Office Action mailed 01/28/2021 to respond claims filed 09/13/2018, no reply have been received within the time period. 
Claims 1-20 are pending in this application.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 5 and 15 are objected to because of the following informalities:  the terms “in the” appear twice in the claim (claim 5 in line 4, claim 15 in line 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perrin et al. (US 8,046,366) hereinafter Perrin.

In claim 1, Perrin teaches 
A networked information management system for tracking content indexing, the networked information management system comprising (col.2 lines 46-67, allows a user to customize data indexing on a file by file basis so that the effort spent indexing each file is selected based on the needs of the file, collects information about data objects in a computer system and maps each of the data objects to a service level objective for defining a level of data indexing to be applied to the data objects.  Then, the method orchestrates the data indexing according to the service level objective of each of the data objects): 
an indexing storage system having one or more first hardware processors, wherein the indexing storage system is configured with first computer-executable instructions that, when executed, cause the indexing storage system to (col.2 lines 46-67, "data" and "data object" may include, but are not limited to, files, directories (e.g., volumes, file systems, and the like), user data, system data, applications, services, operating systems, instructions, and the like, that can be stored on one or more storage devices.  
Backing up or recovering the data may include backing up or recovering any of 
the data herein defined): 
receive an indication that a first file has been backed up by a first computing device that executes a media agent (col. 4 line 56-col. 5 line 7, A large computer system, such as an enterprise network, may include a large variety of data objects having various unique properties.  Consequently, the data objects within a computer system may also request many different service level objectives.  By way of example, certain data objects must be retained for one year, while other types of data objects must be retained indefinitely. Certain data objects must be saved to a backup location at least once per day, while other types of data objects only need to be saved to the backup location once every week); 
add a first entry in a backup and content indexing database corresponding to the first file that has been backed up, wherein the first entry comprises an indication that the corresponding first file has not been content indexed, and wherein the backup and content indexing database comprises a plurality of other entries (col. 4 line 56-col. 5 line 7, certain data objects must be indexed, while indexing is not necessary, may be overly expensive or may waste valuable resources when performed for other types of data objects, certain data objects must be saved to a backup location at least once per day, while other types of data objects only need to be saved to the backup location once every week.  Within a company or enterprise network, documents created by one division within the company may require a higher level of service than documents created by another division within the company.  Furthermore, documents containing 
predefined words, phrases, or data patterns may require higher levels of service than other types of documents); 
receive a request for a total amount of data to content index (col. 4 lines 16-46, Using the data indexer 118 to index files may drain computational resources, can be very time consuming, and requires a large amount of storage.  Therefore, in certain circumstances, it may be in a user's best interest to index a subset of the total number of data objects residing in the computer system instead of indexing all of the data objects residing in the computer system); 
determine that the first entry in the backup and content indexing database comprises the indication that the corresponding first file has not been content indexed (col. 4 lines 16-46, The service level objectives requested by a data object may be characterized by a set of service areas and a set of service levels.  Service areas include generalized areas of service that may be performed on a data object, including data protection (e.g., data backup, redundancy of data, and the like), data retention, data security (e.g., encryption, access control, and the like), data migration, data indexing); 
determine that a second entry in the plurality of other entries comprises an indication that a corresponding second file has not been content indexed (col. 4 lines 16-46, the data indexing service area may include various service levels.  A first service level may include a full-scale indexing of a file, including all content of the file.  A second service level may include not indexing a file at all.  Other levels may include indexing certain parts of a file, including indexing a file's metadata or indexing certain sections of a file, such as a header or abstract portion of a file); and 
transmit a response to the request providing the total amount of data to content index, wherein the total amount of data to content index is determined based at least in part on the first file and the second file (col. 14 lines 51-64, Each of the categories is mapped to a service level objective for defining a level of data indexing to be applied to the data objects.  For example, the service level objective may be selected from two options.  First, by selecting a data indexing service level objective, the data objects in the category will be data indexed.  Second, by selecting a non-data indexing service level objective, the data objects in the category will not be data indexed); and 
a master content indexing proxy in communication with the indexing storage system, wherein the master content indexing proxy has one or more second hardware processors, wherein the master content indexing proxy is configured with second computer-executable instructions that, when executed, cause the master content indexing proxy to transmit the request for the total amount of data to content index (col. 14 lines 51-64, additional data indexing service level objectives may be offered for providing an intermediate data indexing service level for providing data indexing to at least a portion of the data object.  For example, the intermediate data indexing service levels my index the metadata of a data object, or a portion of the content of the data 
object, such as an abstract or a heading).  

In claim 2, Perrin teaches 
The networked information management system of Claim 1, wherein the first - 155 of 160 -computer-executable instructions, when executed, further cause the indexing storage system to determine that the first file and the second file correspond to criteria included in a context indexing policy (col. 7 lines 20-26, Tier 1 data indexing 208 may include a service level for indexing all of the content of a file.  Tier 2 data indexing 210 may include a lower level of data indexing, such as a service level for indexing a portion of a 
file, such as the heading or abstract of a file.  Tier 3 data indexing 212 may include a service level that specifies that a file will not be indexed at all).  

In claim 3, Perrin teaches 
The networked information management system of Claim 1, wherein the total amount of data to context index comprises at least one of a total number of archive files that include secondary copies that correspond with primary data to be context indexed or a number of secondary copies that are associated with each archive file that correspond with primary data to be context indexed (col. 6 lines 3-9, a first backup server may provide a particular class of information protection service, such as daily backups, and a second backup server may provide a different class of information protection service, such as continuous data protection (CDP).  Likewise, the data indexer 118 may be classified based on its ability to index data objects residing in the computer system).  

In claim 4, Perrin teaches 
The networked information management system of Claim 1, wherein the first computer-executable instructions, when executed, further cause the indexing storage system to receive at least one of file metadata associated with the first file or secondary copy metadata associated with the first file and generated by the first computing device (col. 14 lines 51-64, additional data indexing service level objectives may be offered for providing an intermediate data indexing service level for providing data indexing to at least a portion of the data object.  For example, the intermediate data indexing service levels my index the metadata of a data object, or a portion of the content of the data 
object, such as an abstract or a heading).  

In claim 5, Perrin teaches 
The networked information management system of Claim 4, wherein the first computer-executable instructions, when executed, further cause the indexing storage system to store at least one of the file metadata or the secondary copy metadata in the first entry in the in the backup and content indexing database (col. 14 lines 40-50, classifying 802 the data objects into at least one category may include applying rules to the data objects, wherein the rules use metadata associated with each object, additional metadata may be generated regarding each data object such that the additional metadata is used during classification of each data object).  

In claim 6, Perrin teaches 
The networked information management system of Claim 1, wherein the second computer-executable instructions, when executed, further cause the master content indexing proxy to identify at least one of a total number of controller content indexing proxies available to perform content indexing tasks or a total number of worker threads executing on each controller content indexing proxy available to perform content indexing tasks (col. 15 lines 20-28, orchestrating 808 data indexing of the data objects according to the service level objective of each of the data objects.  In one embodiment, orchestrating 808 data indexing of the data objects also includes issuing a command to a data indexing service provider, which proceeds to perform the data indexing of the selected data objects).
In claim 7, Perrin teaches 
The networked information management system of Claim 6, wherein the second computer-executable instructions, when executed, further cause the master content indexing proxy to split the total amount of data to content index for assignment to different controller content indexing proxies available to perform content indexing tasks (col. 12 lines 51-58, The global data indexing rules 620 may include a variety of instructions, including classification rules for classifying the data objects 606, 610 and 614 and the environment components of the system 600, service level mappings for defining data indexing service levels, rules for mapping target service packages to the 
service providers and service packages that are capable of providing the requested services).  

In claim 8, Perrin teaches 
The networked information management system of Claim 7, wherein the second computer-executable instructions, when executed, further cause the master content indexing proxy to assign the first file to a first controller content indexing proxy available to perform content indexing tasks and assign the second file to a second controller content indexing proxy available to perform content indexing tasks (col. 12 lines 22-33, In order to provide each logical group 604, 608 and 612 with customized data indexing service levels, the information management service 618 may include local data indexing rules 622 which are meant to be applied to an individual logic group 604, 608 or 612.  The local data indexing rules 622 may include a variety of instructions, including classification rules for classifying the data objects 606, 610 and 614 and the environment components that are under the control of the logic group 604, 608 or 612, service level mappings for defining data indexing service levels, rules for mapping target 
service packages to the service providers that are capable of providing the requested data indexing services).  

In claim 9, Perrin teaches 
The networked information management system of Claim 8, wherein the second computer-executable instructions, when executed, further cause the master content indexing proxy to track and report on progress of content indexing performed by the first controller content indexing proxy and by the second controller content indexing proxy (col. 6 lines 40-43, Certain files may be copies of others, such as archival copies.  
If an original file is already being indexed, there is usually little value to be added by indexing known copies of the original).  

In claim 10, Perrin teaches 
The networked information management system of Claim 1, wherein the first entry comprises a status flag that indicates that the first file has not been content indexed (col. 4 lines 16-46, the data indexing service area may include various service levels.  A first service level may include a full-scale indexing of a file, including all content of the file.  A second service level may include not indexing a file at all.  Other levels may include indexing certain parts of a file, including indexing a file's metadata or indexing certain sections of a file, such as a header or abstract portion of a file).

Claims 11-18 are essentially same as claims 1-9 except that they recite claimed invention as a method and are rejected for the same reasons as applied hereinabove.

In claim 19, Perrin teaches 
The computer-implemented method of Claim 18, wherein the first controller content indexing proxy causes content indexing to be performed on a restored secondary copy of the first file in an independent format (col.2 lines 46-67, "data" and "data object" may include files, directories (e.g., volumes, file systems, and the like), user data, system data, applications, services, operating systems, instructions, and the like, that can be stored on one or more storage devices.  Backing up or recovering the data may include backing up or recovering any of the data herein defined).  

In claim 20, Perrin teaches 
The computer-implemented method of Claim 11, wherein receiving a request for a total amount of data to content index further comprises receiving a request for a total amount of data in a first mailbox to content index (col. 9 line 60-col. 10 line 3, the service packages 426, 428 and 430 may include a bundle of services offered by one or more environment components to the data objects stored within the computer system.  The number of service packages 426, 428 and 430 and the combination of services they each provide may be determined by a data center that specializes in information management services.  The services contained in each of the service packages 426, 428 and 430 may be provided by multiple environment components that, taken together, are capable of providing all of the services included within a service package).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158